                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Katherine A. Neben
                        7       Nevada Bar No. 14590
                                JONES DAY
                        8       3161 Michelson Drive, Suite 800
                                Irvine, CA 92612
                        9       (T) (949) 851-3939
                                (F) (949) 553-7539
                      10        kneben@jonesday.com
                      11        Attorneys for Defendant
                                Experian Information Solutions, Inc.
                      12
                                                              UNITED STATES DISTRICT COURT
                      13
                                                                  DISTRICT OF NEVADA
                      14

                      15
                               EVERETT SMITH, an individual,                   Case No. 2:19-cv-00062-MMD-CWH
                      16
                                                 Plaintiff,                    JOINT MOTION DISMISSING ACTION
                      17                                                       WITH PREJUDICE AS TO EXPERIAN
                                      v.                                       INFORMATION SOLUTIONS, INC. ONLY
                      18
                               U.S. BANK, NATIONAL ASSOCIATION,                Complaint filed: January 9, 2019
                      19       a Foreign Company, TRANSUNION, LLC, a
                               Foreign Limited-Liability Company,
                      20       EXPERIAN INFORMATION SOLUTIONS,
                               INC., a Foreign Corporation,
                      21
                                                 Defendants.
                      22

                      23

                      24              Plaintiff Everett Smith (“Plaintiff”) and Defendant Experian Information Solutions, Inc.

                      25       (“Experian”) request that the above-captioned action be dismissed with prejudice against Experian

                      26       only pursuant to Rule 41(a)(2).

                      27       ///

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                         1     Each side shall bear its own attorneys’ fees and costs incurred herein.
                         2     Dated May 7, 2019
                         3      NAYLOR & BRASTER                                  COGBURN LAW OFFICES

                         4

                         5      By: /s/ Andrew J. Sharples                        By: /s/ Erik W. Fox
                                    Jennifer L. Braster (NBN 9982)                    Jamie S. Cogburn (NBN 8409)
                         6          Andrew J. Sharples (NBN 12866)                    Erik W. Fox (NBN 8804)
                                    jbraster@nblawnv.com                              jsc@cogburnlaw.com
                         7          asharples@nblawnv.com                             efox@cogburnlaw.com
                                    1050 Indigo Drive, Suite 200                      2580 St. Rose Parkway, Suite 330
                         8          Las Vegas, NV 89145                               Henderson, NV 89074
                         9          Attorneys for Defendant Experian                  Attorneys for Plaintiff Everett Smith
                                    Information Solutions, Inc.
                      10

                      11
                                                                                  Smith v. U.S. Bank, National Association, et al.
                      12                                                                   Case No. 2:19-cv-00062-MMD-CWH
                      13                                            ORDER GRANTING
                      14           JOINT MOTION DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN
                      15                                INFORMATION SOLUTIONS, INC. ONLY
                      16

                      17              IT IS SO ORDERED.
                      18              _________________________________________
                                      UNITED STATES DISTRICT COURT JUDGE
                      19

                      20              DATED this 7th           May
                                                 ____ day of _________ 2019.
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                             2 of 2
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
